Citation Nr: 1629528	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Texas Army National Guard from October 1977 to February 1978.  He also had active duty service in the United States Army from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran initially filed a service connection claim for PTSD.  However, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the issues listed above, the June 2013 rating decision denied entitlement to service connection for allergies and hepatitis C.  However, the Veteran's June 2013 notice of disagreement did not address the denial of his claim regarding allergies.  In addition, in response to the RO April 2014 statement of the case furnished by the RO, the Veteran submitted an April 2014 VA Form 9 stating that he only wanted to appeal the issues regarding sinusitis, sleep apnea, atrial fibrillation, and a psychiatric disorder.  The Board notes that the Veteran later submitted an April 2015 VA Form 9 in which he marked that he wanted to appeal all of the issues listed in the statement of the case.  However, this substantive appeal is untimely as it was not submitted within one year of the June 2013 rating decision or within 60 days of the April 2014 statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202(b)(1) (2015).  Thus, the issues of entitlement to service connection for allergies and hepatitis C are not before the Board at this time.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was associated with the claims folder after the April 2014 statement of the case in the form of VA treatment records dated from September 2012 to July 2015.  However, the RO will have an opportunity to review these records upon remand.

The issues of entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence appear to have been raised by the record in statements dated in April 2012 and June 2012, but have not been addressed by the Agency of Original Jurisdiction (AOJ) and have not been the subject of a formal claim.  Therefore, the Board does not have jurisdiction over them. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that the Veteran should be provided with a VA examination in connection with his service connection claim for sinusitis.  The Veteran asserts that his symptoms of sinusitis began while in service.  See January 2016 Board Hearing Transcript (Tr.), page 3.  During service, the Veteran reportedly experienced a runny nose for the first time and was treated for this issue with medication.  See Tr., page 3.  He also testified that he continued to seek treatment for symptoms of sinusitis after service.  See Tr., page 3.  Although there is no current competent diagnosis of sinusitis, the Veteran has provided competent evidence of persistent and recurrent symptoms.  Thus, the low threshold for an examination has been met.  See McLendon, 20 Vet. App. at 81.

Regarding the Veteran's service connection claim for sleep apnea, a remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The record reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  See May 2015 VA treatment record.  The Veteran also testified that during service, another service member told him that he snored and held his breath while asleep.  See Tr., page 5.  As the evidence indicates that that the Veteran's sleep apnea may be related to service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.

In addition, the Veteran has not yet been provided with a VA examination for his claimed atrial fibrillation.  VA treatment records indicate that the Veteran has a current diagnosis of atrial fibrillation.  See November 2014 VA treatment record.  The Veteran contends that his irregular heartbeat is related to the stress and discomfort he experienced during in-service training activities.  See Tr., page 8-9.  According to the Veteran, his symptoms of discomfort included an elevated heart rate and feeling tired.  See Tr., page 11.  The Board finds that the current nature and etiology of the Veteran's claimed atrial fibrillation is unclear from the evidence of record.  Therefore, a remand for a competent medical examination and opinion is necessary to resolve this matter.  See McLendon, 20 Vet. App. at 81; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the Veteran's service connection claim for a psychiatric disorder, the record reflects that the Veteran has a current diagnosis of depressive disorder NOS and mood disorder NOS.  See December 2012 VA treatment record; January 2013 VA treatment record.  In addition, a December 1991 NCO (non-commissioned officer) Evaluation Report for the period from December 1990 through November 1991 suggests that the Veteran experienced behavioral problems during service.  This report stated that the Veteran showed poor judgment, displayed a temper, was argumentative, and could not get along with others.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon, 20 Vet. App. at 81.

The Board also finds that further development is necessary regarding the Veteran's reported PTSD stressors.  In a June 2011 statement in support of claim for service connection for PTSD, the Veteran described a stressor related to training activities during service.  The RO subsequently issued a formal finding of a lack of information required to corroborate the Veteran's stressor in March 2013.  However, the Veteran has since reported an additional stressor that involved him witnessing the assault of another service member around 1977.  See Tr., page 11-12.  On remand, the RO should take appropriate actions to corroborate this stressor.

A remand is also needed to obtain Social Security Administration (SSA) records.  A November 2012 VA treatment record stated that the Veteran was planning to undergo an examination related to his SSA disability claim.  However, the claims file does not contain a copy of the decision to grant or deny benefits or the records upon which that decision was based.  When there has been a determination that a veteran is entitled to SSA benefits, the relevant records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Consequently, the RO should attempt to obtain these records upon remand.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinusitis, sleep apnea, atrial fibrillation, and psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Central Texas Veterans Health Care System dated since July 2015. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Request that the Veteran provide specific dates and details regarding all of his claimed stressors, including the stressor reported during the January 2016 Board hearing involving the Veteran witnessing the assault of another service member.  If this information is provided, attempt to verify any unverified claimed stressors with the US Army and Joint Service Records Research Center (JSRRC) or other appropriate agency.  The JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the record.  If the search efforts produce negative results, this should be documented in the claims record.

4.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinusitis that may be present.  The AOJ should provide the examiner with a list of dates of any verified periods of ACDUTRA and active duty service.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First the examiner must clearly identify whether the Veteran has a current diagnosis of sinusitis.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sinusitis is related to a verified period of ACDUTRA and/or active duty service, to include any symptomatology therein.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  The AOJ should provide the examiner with a list of dates of any verified periods of ACDUTRA and active duty service.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First the examiner must clearly identify whether the Veteran has a current diagnosis of sleep apnea.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to a verified period of ACDUTRA and/or active duty service, to include any symptomatology therein.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any atrial fibrillation that may be present.  The AOJ should provide the examiner with a list of dates of any verified periods of ACDUTRA and active duty service.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First the examiner must clearly identify whether the Veteran has a current diagnosis of atrial fibrillation.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's atrial fibrillation is related to a verified period of ACDUTRA and/or active duty service, to include any symptomatology therein.


7.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The AOJ should provide the examiner with a list of dates of any verified periods of ACDUTRA and active duty service.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to a verified periods of ACDUTRA and/or active duty service, to include as a result of any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






